Title: From Benjamin Franklin to Peter Collinson, 27 July 1750
From: Franklin, Benjamin
To: Collinson, Peter


Sir
Philada. July 27. 1750
Mr. Watson I believe wrote his Observations on my last Paper in Haste; without having first well considered the Experiments related in §17
   
   *Of the third Letter.

 which still appear to me decisive in the Question; Whether the Accumulation of Electrical Fire be in the Electrified Glass, or in the Non-electric Matter connected with the Glass? and to demonstrate that it is really in the Glass.
As to the Experiment that ingenious Gentleman mentions, and which he thinks conclusive on the other Side, I doubt not but he will change his Mind, when he is pleased to reflect, that, as one person applying the Wire of the charg’d Bottle to warmed Spirits in a Spoon held by another Person, both standing on the Floor, will fire the Spirits, and yet such Firing will not determine, whether the Accumulation was in the Glass or the Non-electric: So the placing another Person between them, standing on Wax, with a Bason in his Hand, into which the Water from the Vial is poured; while he at the Instant of pouring, presents a Finger of his other Hand to the Spirits, does not at all alter the Case: The Stream from the Vial, the Side of the Bason, with the Arms and Body of the Person on Wax, being all together but as one long Wire, reaching from the internal Surface of the Vial to the Spirits.
I refer you to my next Paper for an Account of our Experiments on Animals.
Abbé Nolet has our Thanks for the Pains he took to discover the Truth relating to those pretended Italian Experiments, I gave you my Opinion of them in a former Letter.
I want to know, how it was observed that the Firing a Cannon in the Park, Electrified the Glass of the Windows of the Treasury, mentioned by Dr. Hales in his Piece on Earthquakes.
The rest on private affairs.
To P. Collinson Esqr.
